Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Amendment
Examiner acknowledges receipt of amendment to application 17/003,090 received February 10, 2022. Claim 4 is canceled, claim 1 is amended, and claims 2-3 and 5-7 are left as original.
Allowable Subject Matter
Claims 1-3 and 5-7 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the application are deemed to be directed to a nonobvious improvement over the invention patented in U.S. Patent 9,614,399.  The claims comprise an acquisition section that estimates the power consumption of the auxiliary system of a vehicle based on one of temperature, humidity or age to determine the ratio of electricity provided to the drive battery and the auxiliary system.
Regarding Claim 1: Though the prior art discloses a vehicle electricity supply control system which acquires the power consumption of the auxiliary system of a vehicle to determine the ratio of power to provide to the drive battery and the auxiliary system/battery, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of: 
a control section configured to, in a first supply mode in which electricity is supplied to a drive battery and the auxiliary system and in a case in which the power consumption of the auxiliary system is greater than a predetermined value, control a ratio of electricity supplied to the drive battery and the auxiliary system such that an electricity supply amount to the auxiliary system becomes greater than in a case in which the power consumption of the auxiliary system is less than the predetermined value,
wherein the acquisition section estimates the power consumption of the auxiliary system on the basis of at least one of a temperature, a humidity and an age of the auxiliary system.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JERRY D ROBBINS/            Examiner, Art Unit 2859